Citation Nr: 0901631	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-34 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder.

2.  Entitlement to service connection for headaches, 
including migraines.

3.  Entitlement to service connection for a bilateral 
foot/leg disorder.

4.  Entitlement to service for fibromyalgia, previously 
claimed as an undiagnosed illness, as the result of active 
service in the southwest theater of operations (SWA TO).

5.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for a respiratory 
disorder, to include bronchitis.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984, and from April 1985 to August 1992.  He had additional 
service in the reserves and National Guard but these dates 
have not been verified.  Service personnel records show that 
he served in the SWA TO from September 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 2002, 
February 2006, and March 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, St. 
Louis, Missouri, and Salt Lake City, Utah, respectively.

In the November 2002 rating decision, service connection was 
denied for an acquired psychiatric disorder, an undiagnosed 
illness, a chronic respiratory condition, a chronic back 
condition, a bilateral wrist condition, a chronic digestive 
condition, and for headaches.  In February 2006, service 
connection was granted for bilateral hearing loss and denied 
for a bilateral leg/foot disability and for fibromyalgia.  In 
March 2008, service connection was denied for PTSD, 
bronchitis, and migraine headaches.  

In October 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing has 
been made and is of record.

As will be discussed further, below, in his October 2008 
hearing before the Board, the veteran expressed his desire to 
withdraw his claims of entitlement to service connection for 
an acquired psychiatric disorder, an undiagnosed illness, a 
bilateral wrist disorder, headaches, bronchitis, migraines, 
and a right leg/foot disorder.

In reviewing the veteran's stated intent to withdraw the 
above issues from appellate status, the Board notes that he 
had initially claimed service connection for Gulf War 
syndrome in January 2001, which he described as involving 
severe joint pain in his legs, hands, and shoulder, extreme 
fatigue, a sleep disorder, short term memory loss, and 
depression.  Treatment records show that the veteran was 
initially diagnosed with major depression and, in January 
2002, rule-out PTSD.  He was subsequently diagnosed with 
major depression and PTSD, along with major depression 
resulting in PTSD.  Similarly, VA and private treatment 
records document complaints of and treatment for joint pain 
that was ultimately diagnosed as fibromyalgia.  Fibromyalgia 
was addressed in a February 2006 rating decision.  The RO did 
not address the diagnosis of PTSD until a March 2008 rating 
decision.  In both cases, however, the RO also maintained on 
appeal the original claims for an undiagnosed illness, and 
what it had interpreted as a claim for an acquired 
psychiatric disorder.

Given the procedural history above, the Board finds that a 
recharacterization of the issues on appeal is required.  
Indeed, the Board views the claims of entitlement to service 
connection for undiagnosed disorders manifested by sleep 
problems, short term memory loss, and depression, which the 
RO interpreted as a claim for an acquired psychiatric 
disorder, to include the claim for PTSD, and the claim for 
fibromyalgia is deemed to be a continuation of the original 
claim for an undiagnosed disorder manifested by joint pain 
and fatigue.  As the veteran specifically continued the 
claims for PTSD and fibromyalgia, the underlying claims for 
depression, sleep problems, and short term memory loss, which 
can be manifestations of PTSD, are found to be inextricably 
intertwined and thus will be considered at this time.  
Similarly, the claim of entitlement to service connection for 
fibromyalgia is found to encompass the previous claim of 
entitlement to service connection for an undiagnosed 
disability manifested by joint pain and fatigue.  Finally, 
the perfected bronchitis claim is deemed to be a component of 
the broader respiratory claim, which the veteran wished to 
pursue.  

Given the facts above, the issues have been recharacterized 
as set forth on the title page of this decision, to more 
accurately reflect the medical evidence and the intent of the 
veteran's claims.

The issues of service connection for an acquired psychiatric 
disorder to include PTSD, a respiratory disorder, a back 
disorder, and a gastrointestinal disorder are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In November 2003, the veteran filed a substantive appeal 
marking block 9A indicating that he wished to appeal all 
issues listed on the October 2003 statement of the case, 
which included the issues of service connection for a 
bilateral wrist condition, and headaches.  This perfected his 
appeal as to these issues.

2.  In April 2008, the veteran filed a substantive appeal 
marking block 9A indicating that he wished to appeal all 
issues listed on the April 2008 statement of the case, which 
included the issue of service connection for a bilateral 
foot/leg disability.  This perfected his appeal as to this 
issue.

3.  In April 2008, the veteran filed a substantive appeal 
marking block 9A indicating that he wished to appeal all 
issues listed on the August 2008 statement of the case, which 
included the issue of service connection for migraines.  This 
perfected his appeal as to this issue.

4.  In testimony before the Board in October 2008, and prior 
to the Board promulgating a decision, the veteran withdrew 
his claim for service connection for a bilateral wrist 
condition, headaches, including migraines, and bilateral 
foot/leg disability.

5.  The evidence establishes that the veteran has been 
diagnosed with fibromyalgia that may presumed to be the 
result of his active service in the SWA TO.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for service 
connection for a bilateral wrist condition have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of the claims for service 
connection for headaches, including migraines, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

3.  The criteria for withdrawal of the claims for service 
connection for a bilateral foot/leg disability have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

4.  The criteria for service connection for fibromyalgia, 
previously claimed as an undiagnosed illness, as a qualifying 
chronic disability arising from active service in the SWA TO 
have been met. 38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In November 2003, the veteran submitted a substantive appeal 
marking block 9A indicating that he wished to appeal all 
issues listed on the October 2003 statement of the case 
(SOC), which included the issues of service connection for a 
bilateral wrist condition and headaches.  This perfected his 
appeal as to these issues. 

In April 2008, the veteran filed a substantive appeal marking 
block 9A indicating that he wished to appeal all issues 
listed on the April 2008 SOC, which included the issue of 
service connection for a bilateral foot/leg disability.  This 
perfected his appeal as to this issue.  

Finally, in August 2008, the veteran filed a substantive 
appeal marking block 9A indicating that he wished to appeal 
all issues listed on the August 2008 statement of the case, 
which included the issue of service connection for migraines.  
This perfected his appeal as to this issue.

In testimony before the Board in October 2008, and prior to 
the Board promulgating a decision as to these issues, the 
veteran withdrew his claims for service connection for a 
bilateral wrist condition, headaches (including migraines), 
and a bilateral foot/leg disability.

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew his appeal as to the issues of 
entitlement to service connection for a bilateral wrist 
condition, migraine headaches, and a bilateral foot/leg 
disability, there remain no allegations of error of fact or 
law for appellate consideration.  The Board therefore has no 
jurisdiction to review these issues.



II.  Service Connection

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the SWA TO 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117 (West 2002 & Supp. 2005); 38 C.F.R. § 3.317(a)(1) 
(2006). Consideration of a veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis. Effective March 1, 
2002, section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumption 
period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. See 
38 C.F.R. § 3.317(b). Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multi-symptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Service personnel records reflect the veteran served in the 
SWA TO from September 1990 to April 1991.

VA and private medical treatment records show complaints of 
and treatment for joint and muscle pain beginning as early as 
January 2001 and continuing through to 2007.  During this 
time, various organic explanations have been provided for 
some of the pain the veteran has been experiencing, including 
strain, sprain, subluxation and degenerative changes of the 
lumbosacral spine; arthritis; residuals of rib fractures and 
reported muscle tear in the side; and carpal tunnel syndrome 
of the bilateral arms.  VA examination conducted in June 2002 
showed findings of subjective complaints of pain in the 
hands, wrists, and knee without evidence of any objective 
pathology in the wrist or keens.  Mild carpal tunnel syndrome 
was found in both hands, and degenerative changes of the 
lumbosacral spine was also diagnosed.  

VA treatment records show that fibromyalgia was diagnosed as 
early as 2004.  
However, the record presents some inconsistencies in the 
diagnosis.  While a VA February 2005 entry reflects that the 
diagnosis of fibromyalgia was based on findings that 18 of 18 
tender points were detect, entries dated in October and 
December 2006 note that rheumatology failed to confirm the 
diagnosis of fibromyalgia in 2003.  Notwithstanding, a 
September 2007 entry confirmed the diagnosis of fibromyalgia.  
The veteran was prescribed medication to alleviate his pain, 
including Darvocet as early as in 2002, and Tramadol from at 
least 2005 through 2007.  

In addition, the veteran has presented the lay statements of 
several witnesses, including his father and a friend who knew 
him in 1992, before he had been discharged from active 
service.  His witnesses attest, in aggregate, to the 
deterioration of the veteran's health since discharge from 
active service.  His father stated he had observed his son to 
complain of back and knee pain, and numbness in his hands.  
His friend testified that he began to get sick after his 
discharge in 1992, and that he observed him to have trouble 
with his hands, knees, and back.

The statements of his witnesses combined with the medical 
evidence establishes a continuity of complaints and 
observations of joint and muscle pain, and treatment for 
these complaints from the veteran's discharge in 1992 to the 
present.

As to the diagnosis of fibromyalgia, the Board accepts VA 
treatment records diagnosing the condition in 2005 based on 
findings of 18 of 18 points of tenderness.  In addition, 
although a VA record in 2006 appears to call the diagnosis 
into question subsequent entries in 2007 diagnosed 
fibromyalgia as an active disease process.  Moreover, as 
noted above, the record shows he continues to require 
prescribed pain medication for the condition.

Therefore, the record establishes that the veteran exhibited 
a condition manifested by joint and muscle pain that was 
ultimately diagnosed as fibromyalgia to the required degree 
within the presumptive period.  Service connection is 
therefore warranted. 

ORDER

The claim for service connection for a bilateral wrist 
condition is dismissed.

The claim for service connection for migraine headaches is 
dismissed.

The claim for service connection for a bilateral foot/leg 
disability is dismissed.

Service connection for fibromyalgia (previously claimed as an 
undiagnosed illness) is granted.

REMAND

The veteran also seeks entitlement to service connection for 
an acquired psychiatric disorder to include PTSD, a 
respiratory disorder, a back disorder, and a gastrointestinal 
disorder.  For the reasons discussed below, additional 
development is required before these claims may be finally 
adjudicated.  

Regarding the PTSD claim, service treatment records show no 
psychiatric or psychological defects, diagnoses, 
abnormalities or other findings at entrance to the veteran's 
first period of active service.  His report of medical 
history at discharge from his first period of active service 
shows no complaints of any nervous trouble, depression or 
excessive worry, difficulty sleeping or any other 
psychological complaints.  His health records were reviewed 
and it was determined that a physical examination was not 
required prior to his discharge from his first period of 
active service.

His reports of medical history and examination at entrance 
into his second period of active service are not of record.  
However, these records show the veteran was hospitalized in 
May 1990 following an incident of violence with alcohol 
consumption and presumed attempted suicide.  The veteran was 
arrested and hospitalized.  He reported several stressors 
including preparation for field and girlfriend problems.  
Hospital records show he was discharged after three days with 
diagnoses of alcohol abuse and adjustment disorder with 
disturbance of mood and conduct.  His reports of medical 
history and examination and discharge from his second period 
of active service show no psychiatric or psychological 
complaints, diagnoses, defects, or other findings.

Following separation from active service, VA and private 
medical records show the veteran has been diagnosed with 
various acquired psychiatric disorders to include major 
depression, anxiety, and PTSD.  It is noted that he was 
diagnosed with anxiety secondary to pain in 2002, and records 
from the Social Security Administration (SSA) reflect that he 
was found disabled in 2002 due to a primary diagnosis of 
affective disorders and a secondary diagnosis of anxiety 
related disorders.  The June 2002 VA examination report 
diagnosed major depressive disorder related to his 
experiences in the Army on active service.  Moreover, an 
October 2008 letter from a VA staff psychiatrist causally 
relates the veteran's diagnosed PTSD to stressful events the 
veteran experienced on active service, including during his 
service in the SWA TO and in Germany.  

While the evidence of record indicates a current PTSD 
diagnosis, and relates it to in-service stressors, an award 
of service connection cannot at this time be granted because 
the claimed stressful events have not been verified.

Moreover, further attempts should be made to verify the 
veteran's reported stressors.  The veteran served in Saudi 
Arabia while in the SWA TO and received hazard pay.  He 
reported his unit was subject to enemy fire, including 
incoming SCUD attacks.  Yet, the record does not show that 
the veteran's claim has been developed under Pentecost v. 
Principi, 16 Vet. App. 124, 128-9. (2002). His other 
stressors involve civilian deaths when a vehicle in a convoy 
of which he was part took a wrong turn and entered a German 
town by mistake.  The vehicle encountered a sharp decline and 
its brakes failed.  The service department should be asked to 
search for any incidents reports that may have been compiled.

If a stressful event is verified, then an opinion must be 
sought to determine whether the current diagnosis of PTSD 
causally related to such verified stressor. 

Concerning the veteran's claims for back, respiratory, and 
digestive disorders, the service treatment records are 
incomplete but nonetheless show frequent treatment for upper 
respiratory conditions including a reference to follow up 
care for pneumonia, and to treatment for scarlet fever.  
These records also show complaints of and treatment for 
stomach problems, and treatment following back injury.

Following separation from active service, VA and private 
medical records include clinical findings of subluxation, 
disc irritation, and sprain/strain of the lower back were 
detected as early as 2001.  These records also show diagnoses 
of various respiratory conditions including acute and chronic 
bronchitis, asthma, sinusitis, and chronic obstructive 
pulmonary disease (COPD), with bronchitis being diagnosed as 
early as 1997; and of irritable bowel syndrome diagnosed as 
early as in 2002 esophageal reflux currently diagnosed.  VA 
examination conducted in June 2002 reflects that the veteran 
was then prescribed Flonase, Albuterol, and Ranitidine.  
Clinical findings showed possible scarring and deformity of 
the duodenal bulb.  He was diagnosed with chronic nasal and 
sinus allergies, bronchial asthma, irritable bowel syndrome 
by history and chronic dyspepsia of unknown etiology.  

The June 2002 VA examination did not offer any opinion of 
etiology with respect to the back and respiratory claims.  
Moreover, although the examiner diagnosed "chronic dyspepsia 
of unknown etiology," the examiner did not express whether 
it was at least as likely as not that any gastrointestinal 
disability was causally related to active service.  Because 
of the in-service and post-service complaints and treatment 
documented in the record, the Board finds that another 
examination is required in order to address the etiology of 
these disorders.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  Moreover, in doing so, clarification should be 
sought as to whether and to what extent the back, 
respiratory, and digestive disorders are components of the 
veteran's fibromyalgia.

Accordingly, this case is remanded for the following:

1.  Provide appropriate VCAA notice to 
the veteran pertaining to his claim for 
PTSD.  In particular, explain that he may 
offer as evidence of his averred 
stressors the statements of members who 
served with him in the SWA TO or of 
individuals, including family members, 
friends, and service members to whom he 
may have confided the circumstances of 
his stressors while on active service or 
immediately following his discharge from 
active service.

2.  Obtain the veteran's entire service 
personnel file for both periods of the 
veteran's active service, to include 
copies of any and all orders, 
administrative actions, evaluation 
reports, and citations.  

Request assistance from the service 
department as required.  Make all 
attempts to reconstruct missing or lost 
records, in keeping with provisions used 
to reconstruct records in "fire-related" 
missing records. Document negative 
responses.  

3.  Conduct all necessary research to 
verify the veteran's stressors, including 
obtaining unit histories, OR/LLs, and 
morning reports from the service 
department for the veteran's assigned 
unit and/or its parent unit.

Ensure that the search covers units the 
veteran was assigned to during both 
periods of his active service, including 
his service in Korea, Germany and the SWA 
TO.

Request assistance from the service 
department as necessary. Document 
negative responses.

4.  Schedule the veteran for medical 
examination(s) by the appropriate medical 
professional(s) to determine the nature, 
extent, and etiology of his claimed 
acquired psychiatric disorder to include 
PTSD, respiratory disorder, back 
disorder, and gastrointestinal disorder.  
All indicated tests and studies should be 
performed. The claims folder, the 
transcript from the October 2008 hearing, 
and a copy of this remand must be 
provided to the examiner(s) in 
conjunction with the examination(s).

The examiner(s) are to provide an opinion 
as to whether it is at least as likely as 
not that any diagnosed psychiatric 
disorder to include PTSD, respiratory 
disorder, back disorder, and 
gastrointestinal disorder are in any way 
the result of his periods of active 
service or, in the alternative, had their 
onset during either of his periods of 
active service.  

Further regarding the back, respiratory, 
and gastrointestinal claims, the examiner 
should, to the extent possible, state 
whether any such disorders are components 
of the veteran's fibromyalgia.  If so, he 
should identify any symptoms that are 
distinct and separate from the 
fibromyalgia.

Further regarding the PTSD claim, if that 
disability is found to be at least as 
likely as not related to active service, 
then examiner must specify the verified 
stressor upon which such causal 
relationship is based.

5. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for an acquired psychiatric disorder to 
include PTSD, a respiratory disorder, 
back disorder and gastrointestinal 
disorder with application of all 
appropriate laws and regulations, 
including Pentecost, supra, and Wagner, 
supra, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

 

______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


